 1 STEPHANIE M. HINDS (CABN 154284)
                                                                                       FILED
   Acting United States Attorney
 2                                                                                       Jul 15 2021
   HALLIE HOFFMAN (CABN 210020)                                                       SUSANY. SOONG
 3 Chief, Criminal Division                                                      CLERK, U.S. DISTRICT COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA
 4 ROBERT DAVID REES (CABN 229441)                                                        OAKLAND
   KRISTINA GREEN (NYBN 5226204)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          Email: robert.rees@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13                                                     )   CASE NO. CR 17-0028 JST
                                                       )
14   UNITED STATES OF AMERICA,                         )
                                                           [PROPOSED] ORDER GRANTING PETITION
            Plaintiff,                                 )   FOR WRIT OF HABEAS CORPUS AD
15
                                                       )   TESTIFICANDUM
16                  v.                                 )
                                                       )
17   JEHOADDAN WILSON,                                 )
                                                       )
18          Defendant.
                                                       )
19

20          Upon motion of the United States of America, and good cause appearing therefore, IT IS

21 HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas Corpus

22 Ad Testificandum requiring the production of witness JUNIUS WINTERS, before this Court on the date

23 stated in the Writ submitted, and requiring that the witness be present for all days of trial thereafter until

24 his testimony can be given in full, is granted,, and the Writ shall be issued as presented.

25
          July 15, 2021
26 DATED: ___________________                                      __________________________________
                                                                   Hon. Judge Jon S. Tigar
27                                                                 United States District Judge
28

     [PROPOSED] ORDER
     CASE NO. CR 17-0028 JST
 1                          WRIT OF HABEAS CORPUS AD TESTIFICANDUM

 2

 3 TO:      DONALD M. O’KEEFE, United States Marshal for the Northern District of California and

 4          Calipatria State Prison, 7018 Blair Road, Calipatria, California, and/or any of his authorized

 5          deputies:

 6

 7          Pursuant to the foregoing petition and order, you are directed to produce the body of JUNIUS

 8 WINTERS, CDCR #AP8426, who is in the custody of Calipatria State Prison before the Honorable

 9 Judge Jon S. Tigar, United States District Judge for the Northern District of California, located at the

10 Oakland Federal Courthouse, located at 1301 Clay Street, Oakland, California 94612, on September 13,

11 2021, at 8:30 a.m. for testimony in the trial against the defendant in the above-entitled case and further

12 to produce said witness at all future days of that trial as necessary until his testimony can be given in

13 full.

14

15
            07/15/2021
16 DATED: ______________________                          CLERK, UNITED STATES DISTRICT COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
17

18                                                        Jessie Mosley
                                                   By:    __________________________________
19                                                        DEPUTY CLERK

20

21

22

23

24

25

26

27

28

     WRIT OF HABEAS CORPUS AD TESTIFICANDUM
     CASE NO. CR 17-0028 JST
